United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Center Moriches, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0986
Issued: August 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 4, 2017 appellant filed a timely appeal from a January 23, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury
causally related to a May 3, 2016 employment incident.
FACTUAL HISTORY
On May 5, 2016 appellant, then a 57-year-old casual carrier, filed a traumatic injury
claim (Form CA-1) alleging that on May 3, 2016 she injured both wrists and hands when
delivering a heavy parcel to a residence.
1

5 U.S.C. § 8101 et seq.

The employing establishment controverted appellant’s claim on May 5, 2016 asserting
that she was initially unable to pinpoint a location or time of her injury. It further noted that
appellant filed her claim after there was a discussion with her supervisor regarding her job
performance. A coworker submitted a witness statement dated May 5, 2016 and reported that
appellant approached the postmaster and asked him to look at her, extending her arms. The
postmaster asked, “Look at what?” Appellant repeated the directive to look, and the postmaster
asked if she needed medical attention, but appellant declined.
On May 5, 2016 the employing establishment provided appellant with an authorization
for examination and/or treatment (Form CA-16) and described her condition as a contusion or
bruise of the lower arm and forearm. Dr. John Yu, an orthopedic surgeon, examined appellant
on May 5, 2016 and described her condition as bilateral wrist and forearm pain after lifting a
parcel at work on May 3, 2016. He checked a box marked “yes” to indicate that he believed that
appellant’s condition was caused or aggravated by her employment activity. Dr. Yu provided
work restrictions.
In a letter dated May 12, 2016, OWCP requested additional factual and medical evidence
in support of appellant’s traumatic injury claim. It noted that appellant had not provided medical
evidence that contained a diagnosis.
In a note dated May 5, 2016, Dr. Yu indicated that appellant reported bilateral wrist pain
since lifting a parcel weighing between 10 and 20 pounds at work on May 3, 2016. He
diagnosed contusion of the right forearm and bilateral strains of the forearms. Dr. Yu found that
appellant was partially disabled. On May 18, 2016 he repeated his history, findings, and
conclusions and recommended electrodiagnostic testing.
Appellant completed a narrative statement on May 24, 2016 and alleged that she reported
her injury to the postmaster on May 3, 2016. She asserted that she asked if she should file an
injury report, and the postmaster instructed her that an injury report was only necessary if she
intended to seek medical attention. Appellant alleged that her right wrist and arm were swollen
and bruised on May 3, 2016. On May 5, 2016 she informed her supervisor that she was
experiencing pain in her wrists and forearms as well as tingling in the fingers on both hands.
Appellant sought medical attention on that date.
The employing establishment provided a document signed by appellant on May 4, 2016
indicating that she refused medical attention due to her May 3, 2016 employment injury.
Appellant listed her injury as right wrist and forearm swelling and bruising.
In a note dated June 2, 2016, Dr. Rahman Pourmand, a Board-certified neurologist,
described appellant’s history of lifting a parcel at work on May 3, 2016 and developing pain of
both wrists with tingling. He recommended electrodiagnostic testing.
Appellant underwent electromyography (EMG) and nerve conduction velocity (NCV)
studies on June 3, 2016. These tests demonstrated evidence of bilateral median neuropathy at the
wrists, moderate on the right and mild on the left, consistent with carpal tunnel syndrome.
On June 7, 2016 Dr. Yu examined appellant’s bilateral wrists/forearms and noted that she
sustained a work-related injury on May 3, 2016. He diagnosed bilateral carpal tunnel syndrome.
2

In a decision dated June 16, 2016, OWCP denied appellant’s traumatic injury claim
finding that she had not established causal relationship between her diagnosed conditions and her
accepted employment incident. On July 12, 2016 appellant requested that OWCP’s Branch of
Hearings and Review perform a review of the written record.
In a letter dated July 12, 2016, appellant requested that OWCP’s Branch of Hearings and
Review consider addendum notes from Dr. Yu and Dr. Pourmand. She also resubmitted the
medical evidence of record. Dr. Yu submitted two addendums to his May 6 and 18, and June 7,
2016 reports. On June 27, 2016 he noted, “The bilateral forearm/hand work injury may have
contributed to diagnosis. Patient’s job duties involve repetitive lifting of heavy parcels.” In an
addendum note dated July 6, 2016, Dr. Yu opined, “Heavy parcel lifting caused a strain in
patient’s wrist and forearm and may have aggravated the carpal tunnel syndrome.”
On July 6, 2016 Dr. Pourmand also provided an addendum to his June 2, 2016 report. He
advised, “After reviewing [NCV] studies and EMG which showed bilateral carpal tunnel
syndrome, I believe her carpal tunnel syndrome is exacerbated by repetitive movements of the
hand at work and lifting heavy object recently as indicated in history.”
By decision dated January 23, 2017, an OWCP hearing representative reviewed the
written record, including the addendum reports submitted by appellant. She found that the
medical evidence of record did not establish causal relationship between appellant’s diagnosed
bilateral wrist condition and her May 3, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an “employee of the United States” within the
meaning of FECA and that he or she filed the claim within the applicable time limitation.3 The
employee must also establish that he or she sustained an injury in the performance of duty as
alleged, and that his or her disability from work, if any was causally related to the employment
injury.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether fact of injury has been established. First the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the
2

Supra note 1.

3

R.C., 59 ECAB 427 (2008).

4

Id., Elaine Pendleton, 40 ECAB 1142, 1145 (1989).

5

20 C.F.R. § 10.5(ee).

3

time, place, and in the manner alleged.6 Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury.7
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.8 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.9 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof to establish a
traumatic injury causally related to a May 3, 2016 employment incident.
Appellant alleged that she sustained right wrist contusions, bilateral wrist strains, and
aggravation of carpal tunnel syndrome due to her accepted May 3, 2016 employment incident in
which she lifted a heavy parcel while working. In support of her claim, she submitted a series of
reports from Dr. Yu dated May 5 and 18, and June 7, 2016. In the May 5, 2016 form report,
Dr. Yu diagnosed pain. The Board has held that the mere diagnosis of “pain” does not constitute
the basis for payment of compensation.11 In a narrative report of the same date, Dr. Yu noted
appellant’s history of lifting a parcel weighing between 10 and 20 pounds at work on
May 3, 2016. He diagnosed contusion of the right forearm and bilateral strains of the forearms.
Dr. Yu failed to provide an opinion on the cause of appellant’s diagnosed forearm conditions and
the May 5, 2016 note is insufficient to establish causal relationship. His report of May 18, 2016
was submitted, however, it repeated the findings of his previous May 5, 2016 note. The Board
has found the reports without an opinion or causation are of limited probative value.12 On
June 7, 2016 Dr. Yu diagnosed bilateral carpal tunnel syndrome and noted that she sustained a
work-related injury on May 3, 2016. He did not provide any medical reasoning explaining how
appellant’s May 3, 2016 employment incident resulted in her diagnosed bilateral carpal tunnel
syndrome. A medical opinion that states a conclusion, but does not offer any rationalized

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Robert Broome, 55 ECAB 339 (2004).

12

D.R., Docket No. 16-0528 (issued August 24, 2016).

4

medical explanation regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.13
Dr. Yu provided addenda to his reports dated June 27 and July 6, 2016. He noted, “The
bilateral forearm/hand work injury may have contributed to diagnosis.” On July 6, 2016 Dr. Yu
opined, “Heavy parcel lifting caused a strain in patient’s wrist and forearm and may have
aggravated the carpal tunnel syndrome.” He failed to provide an explanation of how appellant’s
May 3, 2016 employment incident would have caused or contributed to her diagnosed bilateral
carpal tunnel syndrome. Furthermore, Dr. Yu’s opinions are not expressed to reasonable degree
of medical certainty, but rather are speculative in nature and, therefore, cannot establish causal
relationship.14
Appellant also submitted a report from Dr. Pourmand dated June 2, 2016 noting
appellant’s history of lifting a parcel on May 3, 2016 at work and developing pain of both wrists
with tingling. As noted above, the mere diagnosis of “pain” does not constitute the basis for
payment of compensation.15 In his July 6, 2016 addendum, Dr. Pourmand opined that
appellant’s carpal tunnel syndrome was exacerbated by repetitive movements of the hand at
work and lifting a heavy object. The fact that work activities produced pain or discomfort
revelatory of an underlying condition does not raise an inference of an employment
relationship.16 Dr. Pourmand did not provide any medical reasoning in support of his opinion
and, as he merely provided a conclusion, this addendum is insufficient to establish causal
relationship.17 Therefore, the Board finds that appellant failed to meet her burden of proof.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a traumatic
injury causally related to a May 3, 2016 employment incident.

13

C.B., Docket No. 09-2027 (issued May 12, 2010); A.D., 58 ECAB 149 (2006).

14

Supra note 12.

15

Supra note 11.

16

N.T., Docket No. 14-0390 (issued December 18, 2014).

17

Supra note 12.

18

When the employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from
the date of issuance, unless terminated earlier by OWCP. See C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608,
610 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

